Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 3, 2020

                                      No. 04-20-00372-CV

                           IN THE INTEREST OF S.P., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01051
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        Appellant’s brief was due August 25, 2020. Neither the brief nor a motion for extension
of time has been filed. This is an accelerated appeal of an order in a suit for termination of the
parent-child relationship that must be disposed of by this court within 180 days of the date the
notice of appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2.

       We order Cecilia Hellrung, appellant’s court-appointed appellate attorney, to file
appellant’s brief by September 14, 2020. Appellant is advised that no extensions of time will be
granted absent a showing of extraordinary circumstances.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court